DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 13, 2021 has been entered.
Response to Amendment
This office action is responsive to the amendment filed on January 13, 2021.  As directed by the amendment: claim(s) 1 have been amended, claim(s) 4 and 8-9 have been cancelled, and no claim(s) have been added. Thus, claims 1-3 and 5-7 are currently pending in the application.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3 and 5-7 have been considered but are moot because the new ground of rejection does not rely on the combination of  references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
The applicant asserts that the prior art rejections do not teach or suggest the features as now amended into the amended claims; therefore, the examiner has applied 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Kanebako (EP 2,255,839 A1) (as cited on IDS submitted 04/06/17) in view of Barreras (US 5,941,906), Zilbershlag (US 2018/0339093 A1) and Smith (US 2015/0066142 A1).
Regarding claim 1, Kanebako discloses a device for managing the operation of an artificial heart (e.g. Figs 1 and 3; abstract; [0010]-[0011]), said device for managing the operation of an artificial heart comprising a first management channel (e.g. Fig 3:210 [0048]-[0049]), a second management channel (e.g. Fig 3:310 [0058]-[0059]), wherein said first management channel and second management channel are installed in parallel (e.g. Fig 3) and each includes: an electrical supply formed by a portable electrical power supply (e.g. [0037] an emergency battery) and a fixed electrical power supply (e.g. Fig 3:LDSW1/ LDSW2 [0056] a built-in battery), a management system constructed and arranged to supervise and control the electrical power supply of an artificial heart (e.g. [0037]; [0109]-[0110]), the management system including a microprocessor (e.g. [0105] 500)and one or more memories connected to the microprocessor (e.g. [0105] 520/530). Kanebako is silent regarding a first insulation 
However, Barreras discloses an implantable, modular tissue stimulator having a first insulation system including one or more DC/DC converter units constructed and arranged to insulate the body electrically from the electrical power supply (e.g. abstract; Fig 2:44 col 6 lines 24-63 the system explicitly says the DC/DC converters are used for isolating the main power source from the electrodes used for stimulation in connection with the tissue/body of the user and each of the I/o modules or management channels can work independently), and from the management system, the microprocessor being connected to the first insulation system to adjust, via the one or more DC/DC converter units, a voltage supplied by the electrical power supply (e.g. abstract; Fig 2:44 col 6 lines 24-63 the system discloses that control logic 42 can control the amplitude bus 72 the determine the voltage at the output of the DC/DC converter 44).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device of Kanebako to incorporate the teachings of artificial heart) electrically from the electrical power supply, and from the management system, the microprocessor being connected to the first insulation system to adjust, via the one or more DC/DC converter units, a voltage supplied by the electrical power supply for the purpose of protecting the user of the system (e.g. abstract).
Furthermore, Zilbershlag discloses an inter-integrated circuit router that further comprises a second insulation system that includes one or more I2C isolators constructed and arranged to insulate the first management channel from the second management channel (e.g. Fig 12:3010; [0066]) The system utilizes a digital isolator to for regulating the different circuitries from each other ).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the modified device of Kanebako to incorporate the teachings of Zilbershlag wherein said device for managing the operation of an artificial heart further comprises a second insulation system that includes one or more I2C isolators constructed and arranged to insulate the first management channel from the second management channel for the purpose of electrically isolating devices to preserve functionality even if one management channel fails (e.g. Larson: [0066]).
The combination of Kanebako in view of Barreras and Zilbershlag 
However, Smith discloses a four chamber redundant-impeller artificial heart such that the first management channel and the second management channel are configured to be operate by the device for managing the operation of an artificial heart completely independently from one another (e.g. [0053]; [0055]-[0056] Fig 8 the system discloses a pair of fully-redundant fully-interconnected microcontrollers that each have the complete capability to control and run the entire artificial heart system and its monitoring and charging functions alone).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the modified device of Kanebako to incorporate the teachings of Smith such that the first management channel and the second management channel are configured to be operate by the device for managing the operation of an artificial heart completely independently from one another for the purpose of maintaining envelope system performance as both controllers can see all inputs to both microcontrollers (e.g. Smith [0056]).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kanebako in view of Barreras, Zilbershlag and Smith as applied to claim 1 above, and further in view of Talbert (US 2012/0035418 A1).
Regarding claim 2, modified Kanebako is silent regarding wherein the first insulation means are in compliance with standard NF-EN 60601-1.
However, Talbert discloses an imaging sensor with thermal pad for use in a surgical application wherein the first insulation means are in compliance with standard NF-EN 60601-1 (e.g. [0007]; [0054]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the modified device of Kanebako to incorporate the teachings of Talbert wherein the first insulation means are in compliance with standard NF-EN 60601-1 for the purpose of complying with regulations for medical equipment.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kanebako in view of Barreras, Zilbershlag and Smith as applied to claim 1 above, and further in view of Steffens (US 2008/0221495 A1)
Regarding claim 3, modified Kanebako is silent regarding wherein the first management channel also includes an interface for communicating with the artificial heart formed by an interface of the CAN or RS232 type.
However, Steffens discloses a blood pump system user interface wherein the management channel also includes an interface for communicating with the artificial heart formed by an interface of the CAN or RS232 type (e.g. [0018]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device of Kanebako to incorporate the teachings of Steffens wherein the first management channel also includes an interface for communicating with the artificial heart formed by an interface of the CAN or RS232 type for the purpose of using a known method of communication in medical devices.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kanebako in view of Barreras, Zilbershlag and Smith as applied to claim 1 above, and further in view of Sullivan (US 2006/0252977 A1).
Regarding claim 5, modified Kanebako is silent regarding wherein the first management channel includes a pressure sensor constructed and arranged to measure the atmospheric pressure. 
However, Sullivan teaches a blood pump, cardiac assist device wherein the management channel includes measuring means constructed and arranged to measure the atmospheric pressure (e.g. [0046]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device of Kanebako to incorporate the teachings of Sullivan wherein the management channel includes measuring means constructed and arranged to measure the atmospheric pressure for the purpose of maintaining the device at atmospheric pressure (e.g. Sullivan: abstract; [0037]; [0046]). 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kanebako in view of Barreras, Zilbershlag and Smith as applied to claim 1 above, and further in view of view of Benkowski (US 6,183,412 B1).
Regarding claim 6, modified Kanebako is silent regarding wherein the first management channel includes a warning light or a buzzer to warn a user when an operational fault of the electrical power supply, of the first management channel, of a second management channel and/or of the artificial heart is detected by the management system.
However, Benkowski teaches an implantable pump system wherein the first management channel includes a warning light or a buzzer to warn a user when an operational fault of the electrical power supply, of the first management channel, of a 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device of Kanebako to incorporate the teachings of Benkowski wherein the first management channel includes a warning light or a buzzer to warn a user when an operational fault of the electrical power supply, of the first management channel, of a second management channel and/or of the artificial heart is detected by the management system for the purpose of ensuring the device can continuously function and allow the user to know when it is faulty.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kanebako in view of Barreras, Zilbershlag and Smith as applied to claim 1 above, and further in view of view of Badstibner (US 2013/0289334 A1).
Regarding claim 7, modified Kanebako is silent regarding discloses wherein the first management channel includes at least one external interface constructed and arranged to allow communications between the management system and an external device.
However, Badstibner discloses a transcutaneous power transmission and communication for implanted heart assistance wherein the first management channel includes at least one external interface constructed and arranged to allow communications between the management system and an external device (e.g. [0160] lines 60-62 the patient may utilize a user interface on the external device).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the modified device of Kanebako to incorporate the teachings of Badstibner wherein the the patient may utilize a user interface on the external device).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSANDRA F HOUGH whose telephone number is (571)270-7902.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 5712724697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 





Jessandra Hough								March 13, 2021
/J.F.H./Examiner, Art Unit 3792                                                                                                                                                                                                        
/LYNSEY C Eiseman/Primary Examiner, Art Unit 3792